i          i        i                                                                  i       i      i




                                  MEMORANDUM OPINION


                                         No. 04-08-00046-CV

                                         Rebecca Ann HAAG,
                                              Appellant

                                                   v.

                     John HAAG, Charles Alexander Haag, and Valerie Hendren,
                Individually and as Representatives of the Estate of Von Stanley Haag,
                                              Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CI-19133
                         Honorable Joe Frazier Brown, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 26, 2008

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal, stating the parties have

resolved all issues in dispute. We grant the motion. See TEX . R. APP . P. 42.1(a)(1). We order all costs

assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent agreement of the parties, costs are

taxed against appellant).

                                                        PER CURIAM